Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 19, 2016

The Court of Appeals hereby passes the following order:

A17A0465. YVETTE B. FREEMAN v. THE PARK AT HAIRSTON
    APARTMENTS.

      Yvette B. Freeman filed a notice of appeal from the superior court’s order of
June 21, 2014, which denied her petition to proceed as a pauper in this dispossessory
action. Freeman’s appeal was erroneously docketed twice, as Case No. A17A0464
and Case No. A17A0465. Consequently, as this case is duplicative of Case No.
A17A0464, which remains pending in this Court, this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/19/2016
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.